                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

Case No.     CV 20-565-DMG (JEMx)                                      Date     April 14, 2020

Title Fabric Selection, Inc. v. Unlimited Avenue, Inc. et al.                         Page     1 of 1

Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

             KANE TIEN                                                NOT REPORTED
             Deputy Clerk                                              Court Reporter

   Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
            None Present                                                None Present

Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THE COURT
             SHOULD NOT STRIKE DEFENDANT BBY 5 DOLLAR FASHION’S
             ANSWER

        Defendant BBY 5 Dollar Fashion purported to file an Answer to Plaintiff Fabric
Selection, Inc.’s Complaint on April 13, 2020. [Doc. # 26.] Page two of the Answer states that
“Defendant BBY 5 Dollar Fashion is DD Digital Media, Inc. a Florida corporation d/b/a BBY 5
Dollar Fashion. Id. at 2. The Answer is signed only by BBY 5 Dollar Fashion’s president,
Dawn E Dubois, and there is no indication that BBY 5 Dollar Fashion has retained counsel to
represent it in this action. Id. at 3, 1 (caption states that BBY 5 Dollar Fashion is proceeding as a
“Defendant in Pro Per”).

       It is well-established that corporations may not appear in federal court without counsel to
represent them. See C.D. Cal. L.R. 83-2.2.2.; see also Rowland v. Cal. Men's Colony et al., 506
U.S. 194, 201-02 (1993) (“It has been the law for the better part of two centuries . . . that a
corporation may appear in the federal courts only through licensed counsel.”). BBY 5 Dollar
Fashion is therefore ORDERED TO SHOW CAUSE why the Court should not strike its
Answer as improperly filed by a corporation without counsel. BBY 5 Dollar Fashion shall
respond in writing by April 28, 2020.

IT IS SO ORDERED.




CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
